
	

114 HRES 94 IH: Expressing the sense of the House of Representatives that a commemorative postage stamp should be issued in honor of the Chinese railroad workers from 1865 to 1869, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Ms. Meng submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that a commemorative postage stamp should be
			 issued in honor of the Chinese railroad workers from 1865 to 1869, and
			 that the Citizens’ Stamp Advisory Committee should recommend to the
			 Postmaster General that such a stamp be issued.
	
	
 Whereas the Transcontinental Railroad was one of the most remarkable engineering feats of the 19th century;
 Whereas the construction of the Transcontinental Railroad took six years and stretched for nearly 2,000 miles;
 Whereas the completion of the Transcontinental Railroad facilitated commerce and reduced cross-country travel times from 6 months to a single week after being completed;
 Whereas the 150th anniversary of the completion of the Transcontinental Railroad will take place on May 10, 2019;
 Whereas nearly 12,000 Chinese immigrants were employed in the construction of the Transcontinental Railroad, comprising more than 80 percent of the workforce of Central Pacific Railroad Company;
 Whereas the Chinese railroad workers were considered indispensable by their foremen and were respected for their work ethic and discipline;
 Whereas the Chinese railroad workers set a world record by laying 10 miles of railroad track in just one work day;
 Whereas the Chinese railroad workers were given the most difficult, dangerous jobs and were paid lower wages than other railroad workers;
 Whereas nearly 1,200 Chinese railroad workers died from work accidents, avalanches, and explosions while working in the Sierra Nevada Mountains;
 Whereas the Department of Labor has inducted the Chinese railroad workers into the Labor Hall of Honor for their courage in organizing in pursuit of fair wages and safe working conditions;
 Whereas the Chinese railroad workers set an example for the millions of Asian Americans who came to the United States after them through their fight against discrimination;
 Whereas both the descendants of these workers and the wider Asian-American community view the sacrifices of the Chinese railroad workers as being integral to the creation of the vibrant and growing Asian-American community that exists throughout the country today; and
 Whereas the Chinese railroad workers continue to have a profound, positive impact on the American way of life by advancing the ideals of equal opportunity and the dignity of work for everyone: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)a commemorative postage stamp should be issued by the United States Postal Service honoring the Chinese railroad workers; and
 (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a postage stamp be issued.
			
